Citation Nr: 0926363	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for pleural fibrosis 
due to asbestos exposure, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran served on active duty from April 1943 to 
February 1946.  

This matter comes to the Board on appeal from a November 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  In that rating 
decision, the RO denied service connection for PTSD and 
denied an increased rating for the Veteran's service-
connected pleural fibrosis, currently rated as 10 percent 
disabling.  The Veteran's disagreement with those decisions 
led to this appeal.  The Veteran participated in an informal 
conference with his representative and a Decision Review 
Officer (DRO) at the RO in August 2007.  Although the Veteran 
was scheduled for a Board hearing to be held in June 2009, in 
May 2008, he withdrew that request because of illness and 
indicated he wanted he appeal sent to the Board.  


FINDINGS OF FACT

1.  There is credible evidence corroborating that the 
Veteran's ship transported injured servicemen in the Pacific 
during World War II and that the ship experienced heavy 
weather, including a typhoon, while the Veteran was aboard, 
which are among the Veteran's claimed in-service stressors, 
supporting a current diagnosis of PTSD.  

2.  Throughout the appeal period, the Veteran's service-
connected pleural fibrosis due to asbestos exposure has been 
manifested by progressively worsening symptoms including 
chronic cough, increasing shortness of breath, and dyspnea on 
exertion with DLCO-SB (Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) as 
low as 59.1 percent predicted.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.  Throughout the appeal period, the criteria for a 
30 percent rating for pleural fibrosis due to asbestos 
exposure have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic 
Code 6845 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159 (2008).  In 
this case, the Board concludes that no further notice or 
assistance is required relative to the PTSD service 
connection claim as the outcome of the Board's decision on 
that claim is favorable to the Veteran, and no prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384. 393 (1993).  

As to the increased rating claim, in a July 2006 letter to 
the Veteran, the RO told the Veteran that it was working on 
his claim for an increased evaluation for his service-
connected pleural fibrosis.  The RO told the Veteran that to 
establish entitlement to an increased evaluation for a 
service-connected disability, the evidence must show that his 
service-connected condition had gotten worse.  

In the July 2006 letter, the RO also discussed the assignment 
of disability ratings and effective dates and explained that 
depending on the disability involved, it would assign a 
rating from 0 percent to as much as 100 percent and that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The RO 
explained that in determining the disability rating it 
considered evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and its symptoms on employment.  The RO told 
the Veteran that if he had any information or evidence that 
he had not previously told VA about or had not submitted, and 
that information or evidence concerned the level of his 
disability, he should submit it or tell VA about it.  The RO 
stated that examples of evidence the Veteran should identify 
included:  information about on-going treatment records, 
including VA or other federal treatment records he had not 
previously told VA about; recent Social Security 
Administration determination; statement from employers as to 
job performance, lost time, or other information regarding 
how his condition affects his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affect him.  The RO said it would get any 
federal records he told VA about and that while he was 
responsible for getting any private records he identified, 
the RO would try to help him if he requested the RO to do so.  
In the same letter, the RO described the kind of evidence 
considered in determining an effective date and provided 
examples of the evidence the Veteran should identify or 
provide.  

In addition, in August 2008, the RO sent the Veteran a letter 
in response to the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court 
found that, at a minimum, in an increased rating claim, 
adequate section 5103(a) notice requires that VA notify the 
claimant that to substantiate an increased rating claim, (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increased in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, in the August 2008 letter referred to above, 
the RO discussed the assignment of disability ratings and 
explained that depending on the disability involved, it would 
assign a rating from 0 percent to as much as 100 percent and 
that VA uses a schedule for evaluating disabilities that is 
published as title 38 Code of Federal Regulations, Part 4.  
This is the VA Schedule for Rating Disabilities (Rating 
Schedule).  The RO explained that in determining the 
disability rating it considered evidence of the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and its symptoms on 
employment and the impact of the condition on daily life.  

The RO told the Veteran that if he had any information or 
evidence that he had not previously told VA about or had not 
submitted, and that information or evidence concerned the 
level of his disability, he should submit it or tell VA about 
it.  The RO stated that examples of evidence the Veteran 
should identify included:  information about on-going 
treatment records, including VA or other federal treatment 
records he had not previously told VA about; recent Social 
Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  As an 
enclosure to the August 2008 letter, the RO provided rating 
criteria pertaining to chronic pleural effusion or fibrosis, 
which is encompassed by the General Rating Formula for 
Restrictive Lung Disease found in the Rating Schedule.  

The Veteran had the opportunity to respond to the information 
in the letters outlined above, and his increased rating claim 
was subsequently readjudicated by the RO, and the RO last 
issued a supplemental statement of the case in January 2009.  
Moreover, the Veteran had representation throughout the 
adjudication of his claim, which is a factor that may be 
considered by the Board.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438.  Based on the foregoing, the Board finds that 
a reasonable person would have understood from the 
information that the RO provided to the Veteran what was 
necessary to substantiate his increased rating claim.  

The Board thus finds that the Veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the evidence needed to 
substantiate his increased rating claim, the avenues by which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the Veteran in 
August 2008.  Although this was after the initial 
adjudication of the increased rating claim, the RO thereafter 
readjudicated the claim and issued a supplemental statement 
of the case in January 2008.  The Court has held that a 
supplemental statement of the case that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes 
readjudication of the claim.  As a matter of law, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, the RO has obtained VA medical 
records identified by the Veteran, and his service treatment 
records are in the claims file.  Further, the Veteran has 
been provided multiple VA examinations in conjunction with 
his increased rating claim.  Although the Veteran's 
representative has argued the increased rating claim should 
be remanded because certain pulmonary function tests were not 
done at recent examinations, the Board finds that this is not 
necessary as the physicians, in accordance with 38 C.F.R. 
§ 4.96, have stated why the test would not be useful in the 
Veteran's case.  As noted in the Introduction, the Veteran 
participated in an informal conference with a DRO at the RO 
in August 2007, and in addition, later withdrew a request for 
a Board hearing.  The Veteran has not indicated that he has 
or knows of any additional information or evidence pertaining 
to his claims.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the Veteran relative to 
the claims decided here, and thus, no additional assistance 
or notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Service connection

The veteran contends that he has PTSD related to stressful 
events in service in World War II, and he has emphasized that 
during his service, his ship USS U.S. GRANT (AP 29) picked up 
wounded in the Pacific and transported them to the United 
States.  The Veteran states the worst trauma for him was when 
his ship was dropping off soldiers at Guam just after the 
invasion of that island and at the same time they were also 
picking up wounded soldiers.  He states he saw bad wounds and 
death and that it was particularly stressful for him because 
he was continually looking for his brother who was in the 
invasion of Guam and his fate was unknown to him at the time.  
The Veteran has also reported that he feared for his life 
when his ship was in heavy weather, including a typhoon.  

The Veteran's service personnel records show he was assigned 
to the USS U.S. GRANT (AP 29) from July 1943 to 
November 1945.  His ratings included apprentice seaman, 
seaman second class, fireman 2nd class, fireman 1st class, and 
electrician's mate.  In addition, he underwent anti-aircraft 
training.  The service personnel records do not provide proof 
of participation in combat.  

Service treatment records do not include any complaints of, 
or treatment for, a psychiatric disorder.  VA medical records 
show that in October 1998 the Veteran reported difficulty 
sleeping and reported having fallen down stairs in a storm on 
a Navy ship in 1944.  He was tearful about the war, and said 
he had felt worse in the past year, especially after seeing 
the movie about Private Ryan.  He stated that he had to move 
bodies from one ship to another and said they dropped off 
many buddies who never came back.  The assessment after 
examination was probable PTSD.  

At a VA mental health clinic consultation in March 2002, the 
Veteran reported that he was becoming increasingly 
discouraged because most of the men he was with in the 
military are deceased.  He stated he had intermittent crying 
spells, decreased appetite and energy, and was becoming more 
hostile and could not keep himself calm.  He said that since 
he had seen the movie Saving Private Ryan he started having 
flashbacks and nightmares related to his experiences in World 
War II.  After examination, the assessment was rule out PTSD 
and depressive disorder, not otherwise specified, with 
anxiety features.  Zoloft and Xanax were prescribed.  

When the Veteran was seen for a vesting examination at a VA 
clinic in January 2005, it was noted that anxiety and 
depression had been diagnosed 6 years earlier and that he 
took Citalopram and Alprazolam for this with report of good 
control of symptoms.  The assessment after examination 
included anxiety and depression, and medications were 
continued.  At a clinic visit in November 2005, the Veteran 
reported increased irritability, sadness at times, and he was 
upset with news and service.  He denied current suicidal or 
homicidal ideation but had entertained suicide thoughts in 
past years; his Celexa dose was increased.  In January 2006, 
it was noted the Veteran was seen for follow up for 
depression and was much better with an increased dose of 
Celexa.  

When the Veteran was seen at a VA mental health clinic in 
June 2006 for psychotherapy with medication and evaluation, 
it was noted he had had many traumatic experiences in service 
and had been diagnosed with anxiety and depression.  The 
Veteran gave a history of having worked 80 hours a week after 
service until he retired so he would not have to deal with 
his symptoms of hypervigilance, intrusive thoughts, avoidance 
and hyperactive startle reflex.  He reported he has one 
nightmare a week.  He said he had never told his wife about 
what happened during service and does not like to talk about 
the past because it makes him feel nervous and sad.  He said 
the war in Iraq had exacerbated his symptoms and he tries to 
avoid the news.  The examiner noted the Veteran's mood was 
anxious and tearful when he talked about his traumatic 
experiences.  The assessment was PTSD from World War II 
shipboard experiences.  

Later VA records show continuing assessments of PTSD in June 
and July 2006.  In a mental health clinic records dated in 
October 2006, the Veteran reported that during World War II 
his ship went through the Aleutian Islands and underwent a 
torpedo attack by a Japanese submarine, which was very 
frightening to him.  He said that during another event, he 
was almost crushed between the ship and a landing craft, and 
on another occasion he feared being thrown overboard during 
rough weather.  He said that on another occasion a porthole 
broke, and he feared drowning before the porthole was 
secured.  He said that on another occasion they were in a 
typhoon and he believed the ship was sinking.  In addition, 
he reported he was involved in bringing wounded Marines back 
to the ship for treatment.  He said his symptoms began to 
bother him while he was in the Navy, worsened over the years, 
and had been more pronounced in the last six years.  The 
examiner detailed the criteria for PTSD, and said the 
Veteran's symptoms of PTSD are most likely due to traumatic 
experiences that occurred during World War II service in the 
Navy.  Later VA records show continuing treatment for PTSD.  

Evidence of record includes an Internet article titled 
"World War II in the Aleutians:  A Brief history," in which 
it is noted that the allied invasion of Kiska began in mid 
August 1943.  In addition, an excerpt from the "Dictionary 
of American Fighting Ships" detailing the history of USS 
U.S. GRANT (AP 29) reports that ship served as combination 
transport and communications vessel and participated in the 
Kiska landing.  The excerpt states that in 1944 the ship 
operated in the Pacific and often embarked medical patients 
to return them to the U.S. west coast.  Further, it states 
that the ship was assigned to the Caribbean after 
January 1945 and returned to Pacific duty in September 1945, 
departing San Francisco on September 18th for Okinawa, via 
Eniwetok.  The history states the USS U.S. GRANT arrived at 
Okinawa on October 12th, in the wake of a destructive 
typhoon, after which it returned to the United States, 
arriving in November 1945.  It is further noted the USS U.S. 
GRANT received one battle star for her World War II service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and, credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the Veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
diagnosis of a mental disorder must conform to the DSM-IV and 
be supported by the findings of a medical examiner.  See 
38 C.F.R. § 4.125(a).  

Although the Veteran's service personnel records and 
decorations do not show that he engaged in combat, his 
records confirm that he served aboard the USS U.S. GRANT 
(AP 29) from July 1943 to November 1945.  The except from the 
"Dictionary of American Naval Fighting Ships" provides 
credible supporting evidence that the Veteran's ship was 
involved in evacuating the wounded in the Pacific and that it 
was exposed to heavy weather, including at least one typhoon 
during the time the Veteran was assigned.  Credible 
supporting evidence need not corroborate every detail of a 
claimed stressor.  See Pentecost v. Principi, 16 Vet. App. 
124, 128-29 (2002) (finding that while Mr. Pentecost's unit 
records did not specifically show he was present during the 
alleged rocket attack, "the fact that he was stationed with 
a unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks."); see also Suozzi v. Brown, 10 Vet. App. 307,311 
(1997) (corroboration does not require there be corroboration 
of every detail including the appellant's personal 
participation in the identifying process).  

The evidence above serves as corroboration of incidents that 
are among the stressors upon which the VA examiner has based 
the diagnosis of PTSD.  In light of the foregoing, and in the 
absence of any contradictory evidence, the Board finds that 
the Veteran's PTSD is result of experiences during active 
service and concludes that that the criteria for establishing 
service connection for PTSD have been met.  

Increased rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In deciding the Veteran's claim, the Board has considered the 
determinations in Fenderson v. West, 12 Vet. App. 119 (1999) 
and Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether 
the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2008).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
The evaluation of the same manifestation under different 
diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2008).  
The Rating Schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  Esteban v. Brown, 6 Vet. 
App. 259 (1994), citing Brady v. Brown, 4 Vet. 
App. 203 (1993).  

As outlined earlier, the Veteran was assigned to the USS U.S. 
GRANT (AP 29) from July 1943 to November 1945, and his 
ratings included apprentice seaman, seaman second class, 
fireman 2nd class, fireman 1st class, and electrician's mate.  
The Veteran's service treatment records do not include any 
finding or diagnosis of asbestosis any other chronic 
respiratory disability.  The RO granted service connection 
for pleural fibrosis based on asbestos exposure in a rating 
decision dated in July 2002 and assigned a 10 percent rating 
from November 2001 under Diagnostic Code 6845, which is the 
diagnostic code for chronic pleural effusion or fibrosis.  
This was based on a June 2002 VA examination at which the 
Veteran reported he had asbestos exposure regularly while he 
was aboard the USS U.S. GRANT.  He reported that he would do 
soldering as an electrician's mate, and he said that on his 
workbench there were sheets of asbestos and this was 
partially aerosolized.  He also reported there was an 
asbestos blanket that overlaid a steel piping going to the 
generator room, which was were he worked in the engine room.  
The engine room generated a great deal of heat and dust, and 
asbestos particles were aerosolized on a regular basis.  The 
Veteran reported that since leaving service, he had not had 
any asbestos exposure in any work that he did.  

At the June 2002 examination, the physician noted that 
private X-rays taken in June 2001 showed right pleural 
plaquing.  At the June 2002 examination, the Veteran reported 
symptoms of a cough, but no hemoptysis.  He reported dyspnea 
on exertion, going up even a slight incline resulting on 
shortness of breath, but he said that level walking at his 
own pace did not seem to give him trouble.  The Veteran said 
he had never smoked.  He reported that on rare occasions he 
would get a very sharp pleuritic chest pain and would 
actually fall and almost pass out; he said he would lie down 
and just rest to overcome this.  He said he had never had 
this evaluated because it did not happen very commonly.  
Examination of the lungs revealed some very fine distant 
Velcro-like rales on the left side, but not on the right.  
There was no asthma or wheeze, and there were no effusions.  
The physician said chest expansion was fairly adequate.  The 
assessment was pleural plaquing, secondary to asbestos 
exposure, rule out parenchymal involvement.  

A CT (computed tomography) scan of the chest in June 2002 
showed scattered calcified pleural plaques consistent with 
asbestos-related pleural disease.  Minimal patchy 
air-trapping was noted.  The radiologist said there was no 
evidence of pulmonary fibrosis.  In addition a 3-millimeter 
(mm) left major fissure nodule and a 2-mm left lower lobe 
nodule were present, which the radiologist said likely 
represented lymph nodes or benign nodules, much less likely 
malignancy.  Based on June 2002 pulmonary function testing 
(PFT), with the ratio of FEV-1 (forced expiratory volume in 
one second) to FVC (forced vital capacity), i.e. FEV-1/FVC 
of 76 percent, the RO assigned a 10 percent rating from 
November 2001 under Diagnostic Code 6845, which is the 
diagnostic code for chronic pleural effusion or fibrosis.  

VA amended the Rating Schedule concerning respiratory 
conditions effective October 6, 2006; these changes concerned 
"special provisions" concerning the use of pulmonary 
function tests for the evaluation of respiratory conditions.  
They did not alter the actual rating criteria for specific 
disabilities.  Specifically,  under 38 C.F.R. § 4.96(a), 
ratings under Diagnostic Codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Rather, a 
single rating will be assigned under the diagnostic code that 
reflects the predominant disability with elevation to the 
next higher evaluation only where the severity of the overall 
disability warrants such elevation. 38 C.F.R. § 4.96(a).  

Additionally, the revision required that pulmonary function 
tests be used to evaluate respiratory conditions unless (i) 
the results of maximum exercise capacity test were of record 
and were 20 ml/kg/min or less; (ii) there was pulmonary 
hypertension, cor pulmonale, or right ventricular 
hypertrophy; (iii) there was one or more episodes of acute 
respiratory failure, and (iv) when outpatient oxygen therapy 
was required.  38 C.F.R. § 4.96 also provides that if a DLCO 
(SB) test is not of  record, evaluation should be based on 
alternative criteria as long as the examiner states why the 
DLCO (SB) test would not be useful or valid in a particular 
case.  When the PFTs are not consistent with clinical 
findings, evaluation should generally be based on the PFTs 
unless there was an explanation by the examiner as to why the 
PFTs were not a valid indicator of respiratory function.  The 
evaluation should be based upon the post-bronchodilator 
studies unless they are poorer than the pre-bronchodilator 
results.  In that case, the pre-bronchodilator values should 
be used for rating purposes.  When the results of different 
PFTs (FEV-1, FVC, etc.) are disparate, the test result that 
the examiner states most accurately reflects the level of 
disability should be used for evaluation.  Finally, 38 C.F.R. 
§ 4.96 provides that if the FEV-1 and the FVC are both 
greater than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.  

The Veteran filed his increased rating claim in May 2003.  

VA medical records show that in April 2003, the Veteran 
complained of worsening exertional fatigue, which had been a 
long-standing problem, but had become much worse in the past 
year.  The Veteran, who owned a vineyard, stated that he was 
only able to work approximately 15 to 20 minutes before 
becoming short of breath and developing exertional chest 
pain.  He said he found relief from chest pain and shortness 
of breath with rest for typically 15 to 20 minutes.  The 
Veteran stated he was only able to walk half the distance he 
was able to walk one year earlier before becoming short of 
breath.  He said that when traversing steps he experienced 
generalized lower extremity fatigue, which improved with 
rest.  He denied any history of circulatory problems in his 
lower extremities or recent surgery.  On review of systems, 
the examiner noted the Veteran was not aware of any symptoms 
of sleep apnea, and the Veteran denied episodes of daytime 
somnolence.  He denied any swelling of his feet or hands.  It 
was noted the Veteran was a nonsmoker with no previous 
history of smoking.  After examination, the assessment was 
dyspnea, unknown etiology.  

At a VA pulmonary clinic visit in May 2003, the Veteran 
reported his breathing had gotten worse since a year earlier 
and he reported very little exercise tolerance.  The 
assessment after examination was asbestos related lung 
disease with pleural plaques.  The physician prescribed a 
trial of Serevent, Montelukast, and Azmacort.  
In a pulmonary disease consultation report, Kittredge 
Baldwin, D.O., stated he saw the Veteran in late May 2003 
regarding his asbestos-related pleural disease.  The Veteran 
complained of shortness of breath, worse with exercise, but 
said fumes and smoke would also make him very uncomfortable 
with his breathing.  He denied nocturnal shortness of breath, 
but admitted to a cough when exposed to cold air.  The 
Veteran reported he was never a smoker.   The Veteran denied 
any chest pain or previous myocardial infarction.  He 
admitted to loud snoring, but denied any witnessed apneas.  
He admitted to insomnia, very restless sleep, and waking up 
tired, but denied any morning headaches.  He admitted to 
daytime hypersomnolence.  Examination of the lungs revealed 
no audible wheeze, good breath sounds, and no forced 
expiratory wheeze.  The impression was asbestos-related 
pleural disease and dyspnea.  The physician recommended a 
methacholine challenge test, pulmonary function studies, and 
chest X-ray.  The Veteran underwent a methacholine challenge 
test in July 2003, and the impression was moderate bronchial 
hyper-reactivity following the administration of inhaled 
methacholine.  Dr. Baldwin said this was consistent with 
reactive airway disease and/or asthma.  Dr. Baldwin 
interpreted a June 2003 pulmonary function study as normal.  

In a statement dated in June 2003, the Veteran's wife said 
that two years ago the Veteran could still function and be 
physically active, participating in golf, bowling, home 
repairs, lawn upkeep, even vacuuming.  She said he then 
walked for 18 holes of golf, but now had to use a cart.  She 
also said they had to hire someone to take care of the yard 
and relied on friends, family, and professionals for home 
repairs.  In addition, in a statement dated in June 2003, a 
friend said she was shocked on seeing the Veteran on his 
return home from Florida because of the Veteran's extreme 
shortness of breath.  He said he was unable to enjoy the work 
he used to do around his home and had to give up many of the 
activities he used to enjoy.  Another friend, in a statement 
dated in June 2003, said that until the past couple of years 
he had considered the Veteran to be extremely active, but now 
he seemed to tire easily and become short of breath very 
quickly.  The friend said they had traditionally shared 
chores, but he now did all the ladder work because, in his 
opinion, it was not safe for the Veteran to be up a ladder 
cutting tree branches.  He said there had also been a very 
noticeable difference in the Veteran's ability to play golf.  
The friend said that prior to last year, the Veteran could 
walk an 18-hole golf course with little difficulty.  The 
friend said that last year it became necessary to stop 
frequently for the Veteran to catch his breath and to rest, 
and the friend said that this year, the Veteran must ride in 
an electric riding golf cart in order to participate in a 
round of golf.  

At a VA examination in July 2003, the Veteran reported he was 
unable to walk a full 18 holes of golf and had to use a golf 
cart now.  He said that if he climbed one flight of stairs 
very slowly, he became extremely tired and dyspneic.  He 
reported he was unable to keep up with his vineyard because 
of dyspnea.  The Veteran said he had some chest pain, some of 
it sharp and some of it an achy sensation, and he said the 
pain tended to come and go.  He reported occasional nocturnal 
pain while lying in bed.  On examination, the lung fields had 
very distant breath sounds.  There were no pleural friction 
rubs; heart rate, rhythm, and size appeared to be normal.  
There was no clubbing.  Palmar creases were pink, and there 
was no peripheral edema.  The assessment after examination 
was advanced calcific pleural fibrosis consistent with the 
diagnosis of asbestos-related disease.  

The Veteran underwent VA pulmonary testing in July 2003.  
After bronchodilator, FVC was 67.9 percent predicted, FEV-1 
was 77.3 percent predicted, and FEV-1/FVC was 85 percent.  
DLCO-SB was 59.1 percent predicted.  It should be noted that 
under VA's rating procedures, the post-bronchodilator value 
is said to provide the ideal estimate of the Veteran's best 
possible function and assures consistent evaluations.  See 61 
Fed. Reg. 46,720 (Sept. 5, 1996).  The interpreting physician 
said there was no restrictive disease.  He said there was 
moderate air trapping and following bronchodilator, there was 
significant improvement in the mid to smaller airways.  He 
said that DLCO was moderately decreased and had worsened 
since June 2002.  He stated here had been significant changes 
in pulmonary function studies in the past 12 months.  

The Veteran underwent an in-laboratory overnight 
polysomnography at North Olympic Sleep Laboratory in 
August 2003.  The physician's conclusion after the study was 
obstructive sleep apnea syndrome, moderate, associated with 
frequent arousals, oxyhemoglobin desaturation and mild 
hypoxia.  The physician said that nasal continuous airway 
pressure (CPAP) therapy was indicated, and the Veteran 
underwent an in-laboratory manual CPAP titration study in 
late August 2003.  

At a VA respiratory examination in June 2004, the Veteran 
stated he had been having increasing dyspnea on exertion.  He 
said he could not walk to play golf, and had to use a cart if 
he did play golf.  He said that for about the past year, he 
had had an increase in symptoms of dyspnea.  He said it was 
about 300 feet from his front door to his mailbox, which is 
down a sloping hill.  The Veteran said that on the return 
trip he has to walk very slowly and even stop at times 
because of dyspnea.  He reported he uses a CPAP device and 
was diagnosed as having sleep apnea syndrome.  The Veteran 
also reported a productive cough with the sputum usually 
yellow; he said that about three weeks earlier there were a 
few specks of blood.  The Veteran also said he would 
occasionally get a pleuritic left precordial chest pain that 
would last about 20 seconds.  He said this tended to come and 
go periodically and the pain was exacerbated by taking a big 
breath when it occurred.  On examination, the lungs were 
clear, and no wheezes were heard.  There as no clubbing, 
palmar creases were pink, and there was no peripheral edema.  
The assessment was asbestosis associated pleural plaquing.  

The Veteran underwent VA pulmonary testing in June 2004.  
After bronchodilator, FVC was 74.6 percent of predicted, and 
FEV-1 was 81.0 percent of predicted.  The FEV-1/FVC 
(2.71/3.34) ratio was 81 percent.  DLCO-SB was 20.57, which 
was 66.3 percent of predicted.  

At a vesting examination at a VA clinic as a winter visitor 
in Arizona in January 2005, the Veteran was noted to have 
pulmonary fibrosis due to asbestos exposure in service and a 
history of sleep apnea, for which he wears CPAP apparatus 
while sleeping or napping.  He reported he has chronic 
shortness of breath with exertion or walking and reported he 
is unable to walk long distances.  He said he uses Abluterol 
MDI, 1 puff, twice a day with improvement in shortness of 
breath.  On examination, there were diminished breath sounds 
in all lung fields.  The assessment was pulmonary fibrosis 
due to asbestos exposure and sleep apnea, stable with daily 
use of CPAP.  

A VA historical note dated in late January 2005, states that 
outside records had been received from a private health care 
facility indicating that a week earlier the Veteran had been 
seen with chief complaint of shortness of breath and chest 
pressure.  At that time, he reported a cough with white 
sputum for one week and increasing shortness of breath, 
dyspnea on exertion, and fatigue for one week.  He also 
reported chest pressure for one week with diaphoresis and 
nausea.  Enzymes were positive, and the Veteran was admitted 
with non-Q myocardial infarction, acute asthma exacerbation.  

Two days after the historical note, the Veteran was seen in 
late January 2005 in the VA primary care clinic.  The Veteran 
reported he had undergone cardiac catheterization during his 
recent hospitalization and denied any additional chest pain 
since discharge.  He reported he was also being treated since 
the hospitalization for apparent bronchitis with a cough for 
three weeks and some phlegm.  He said his symptoms were 
subsiding and breathing was improving.  On examination, the 
lungs were clear to auscultation, and there was good air 
entry.  The assessment included asbestosis and asthma.  The 
examiner noted past pulmonary function testing, no 
restrictive disease, mild air trapping, signs of improvement 
following bronchodilation compatible with asthma, and overall 
improvement since July 2003 and June 2005.  The assessment 
also included obstructive sleep apnea, CPAP without 
supplemental oxygen.  

At the VA Bremerton clinic in April 2005, it was noted that 
the Veteran had a history of dyspnea on exertion.  It was 
also noted that previous chest CT with contrast had 
demonstrated pleural disease and his pulmonary function test 
had demonstrated moderate diffusion defect.  The Veteran 
reported he was using his Albuterol MDI three to four times 
per week.  The Veteran stated his breathing had remarkably 
improved since being placed on a CPAP and he said his sleep 
was significantly better.  On examination, lung sounds were 
clear throughout.  The assessment after examination included 
dyspnea on exertion.  

At a VA follow-up visit in Arizona in November 2005, the 
lungs were clear to auscultation, and there was good air 
entry.  There was no clubbing, cyanosis or edema of the 
extremities.  The assessment included asbestosis, and the 
examiner increased the dose of Albuterol and renewed the 
Montelukast prescription.  In March 2006, the Veteran was 
seen for a recurrent non-productive cough and clear nasal 
drainage that had lasted four days.  He said he had been seen 
in urgent care a month earlier and was treated with 
Doxycycline.  He said he got these symptoms when he was in 
Arizona at this time of year.  After examination, the 
assessment was environmental allergies.  Medication was 
prescribed.  At a follow-up appointment in April 2006, the 
Veteran reported he was going to Washington state later that 
month and would be back in Arizona in October.  He reported 
he was currently on Serevent discus and Flovent inhaler 
through a private physician.  On examination, the lungs were 
clear to auscultation, and there was good air entry.  The 
assessment was asthma, and the physician prescribed 
substitutes for Serevent and Flovent, which VA did no have on 
formulary.  

At a VA fee-basis examination in August 2006, the history 
stated the Veteran had been suffering from "Pleural 
Fibrosis" and that the condition had existed for seven 
years.  The Veteran had a history of a cough with purulent 
sputum, CPAP at night, and shortness of breath at rest.  The 
veteran said he did not have any asthma attacks.  He said he 
contracted infection easily from his respiratory condition, 
which required antibiotics periodically, three times a year, 
each time lasting for 12 weeks.  He said that when he had the 
infection, he required bed rest and treatment by a physician, 
each time lasting for three months.  He said he had not 
suffered from an episode of respiratory failure requiring 
respiration assistance from a machine.  In the history it was 
also stated that for his respiratory condition the Veteran 
requires inhalation of anti-inflammatory medication and CPAP 
machine at night.  Functional impairment was that all 
physical work and activities are reduced due to shortness of 
breath and fatigue.  

At the August 2006 VA fee-basis examination, breath sounds 
were symmetric, there were no rhonchi or rales, and the 
expiratory phase was within normal limits.  There was no 
evidence of congestive heart failure, cardiomegaly or cor 
pulmonale.  There was no clubbing or cyanosis of the 
extremities.  The physician stated that a chest X-ray showed 
right hemithorax pleural thickening similar to the X-ray of 
October 2001, but there was a new pleural opacity over the 
right third anterior rib at the costochondral junction level; 
the physician said that a CT scan was needed.  (In the report 
of a September 2006 CT of the chest, the radiologist said 
that the right upper chest X-ray abnormality corresponded 
with calcified chest wall pleural plaque; there was no mass, 
nodule, or finding to suggest malignancy.)

The August 2006 clinical examination included pulmonary 
function testing.  Without bronchodilator FVC was 88 percent 
of the predicted value, and FEV-1 was 80.58 percent of 
predicted value.  The physician stated the post-
bronchodilator test was not performed because the pre-
bronchodilator test was within normal limits.  He said there 
was no discrepancy between the pulmonary function test 
findings and the clinical examination.  He also said a DLCO 
was not done as the pulmonary function test results were 
sufficient to evaluate the pulmonary status of the Veteran.  
The physician said that for the VA-established diagnosis of 
pleural fibrosis, the condition had progressed to right-sided 
asbestosis with new 2.5 centimeter opacity overlying the 
right upper lobe and right anterior third rib costochondral 
junction.  He said the reasons were subjective chronic 
recurrent cough and objective X-ray report.  He said the 
pulmonary function test was essentially normal for the 
Veteran's age.  He said that as a result of his condition, 
the Veteran uses a bronchodilator medication daily.  

A VA primary care visit in Bremerton in August 2006, the 
Veteran complained of a non-productive cough for the past 4 
to 5 days with lots of postnasal discharge and throat 
clearing.  He said he had had some mid facial pressure.  The 
Veteran reported he used a CPAP at home, which was helping.  
The assessment after examination was upper respiratory 
infection, possibly sinusitis.  Medication was prescribed 
including a Z-pack and cough syrup.  At a follow-up visit 
approximately 10 days later, the Veteran reported he had had 
a chronic cough for many years.  He said the recent treatment 
had helped a little bit but the cough continued to bother 
him.  The assessment after examination was chronic cough, 
recently treated with a Z-pack and cough syrup, with symptoms 
not much different from last visit.  

At a VA fee-basis examination in September 2008, the Veteran 
reported having been diagnosed with pleural fibrosis.  He 
said that due to his respiratory condition, he has loss of 
appetite, a cough with purulent sputum, orthopnea, and 
shortness of breath after walking 0.5 city blocks.  He said 
he does not experience hemoptysis or blood-tinged sputum.  He 
stated he does not have any asthma attacks.  The Veteran 
reported he contracts infection easily from his respiratory 
condition, which requires antibiotics and bed rest.  He said 
he had had no episodes of respiratory failure requiring 
respiration assistance from a machine.  He said his treatment 
included Singular daily, with minimal response, Albuterol 
four times daily, with minimal response, and CPAP nightly 
with good response.  The said he did not require use of 
outpatient oxygen therapy.  The Veteran reported he was 
getting successively weaker and his walking distance ability 
was becoming shorter and shorter, being able to walk only 
half a block at a time.  He said shopping was exhausting and 
his quality of life has been successively restricted.  

On examination, the general appearance of the Veteran 
revealed the finding that he needed a cane to walk.  The 
Veteran got short of breath just getting up from his chair 
and walking into the examination room.  Lung examination was 
abnormal with some wheezing with diminished breath sounds on 
the left.  The extremities showed no clubbing or cyanosis.  
On pulmonary function testing, after bronchodilator, FVC 
was 3.52, which was 89 percent of the predicted value, and 
FEV-1 was 2.65, which was 87 percent of the predicted value.  
FEV-1/FVC was 97 percent.  The physician said the Veteran 
provided a good effort, and there was no discrepancy between 
the PFT findings and the clinical examination.  The physician 
said DLCO was not done as the PFT results were sufficient to 
evaluate the Veteran's pulmonary status.  The physician said 
chest X-ray showed stable pleural plaque of the upper right 
lobe as compared to previous chest X-ray from 2006.  

At the September 2008 VA fee-basis examination, the physician 
said that for the VA-established diagnosis of chronic pleural 
fibrosis, there was no change in the diagnosis.  He said the 
Veteran's condition was symptomatic and the subjective 
factors included shortness of breath on exertion; the 
physician said the objective factors were pleural plaque 
noted in the upper right lobe on X-ray.  He said the PFT 
result was not clinically significant and that DLCO test was 
not indicated as PFT, chest X-ray, and examination were 
sufficient to evaluate the Veteran.  The physician said the 
Veteran does not have any complication such as cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, or 
chronic respiratory failure with carbon dioxide retention.  
The physician said the effect of the condition on the 
Veteran's daily activity was that the Veteran was unable to 
perform housework or bowl as he had in the past.  It was 
noted the Veteran could still play golf if he used a golf 
cart and was able to perform most activities of daily living 
except gardening and heavy cleaning.  

The RO has rated the Veteran's service-connected pleural 
fibrosis due to asbestos exposure as 10 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6845.  Diagnostic 
Code 6845 is rated under the General Rating Formula for 
Restrictive Lung Disease (diagnostic codes 6840 through 
6845), which provides for a 100 percent evaluation for 
findings that show Forced Expiratory Volume (FEV-1) less 
than 40 percent of predicted value; or, the ratio of Forced 
Expiratory Volume in one second to Forced  Vital Capacity 
(FEV-1/FVC) less than 40 percent; or, Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted; or, maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation); or, cor pulmonale 
(right heart failure); or, right ventricular hypertrophy; or, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); or, episode(s) of acute respiratory 
failure; or, requires outpatient oxygen  therapy.  

A 60 percent evaluation is assigned for FEV-1 of 40- to 55- 
percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, 
DLCO (SB) of 40- to 55-percent predicted; or, maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory  
limit).  A 30 percent evaluation is assigned for FEV-1 of 56- 
to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; 
or, DLCO (SB) 56- to 65-percent predicted.  A 10 percent 
evaluation is assigned for FEV-1 of 71- to 80- percent 
predicted; or, FEV-1/FVC of 71 to 80 percent; or, DLCO (SB) 
66- to 80-percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Codes 6840-6845.  

Another potentially applicable diagnostic code is Diagnostic 
Code 6833 for asbestosis, which is rated under the General 
Rating Formula for Interstitial Lung Disease.  38 C.F.R. 
§ 4.97.  

The General Rating Formula for Interstitial Lung Disease 
provides that Forced Vital Capacity (FVC) of 75- to 80-
percent predicted value; or, Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
is 66- to 80-percent predicted, is rated 10 percent 
disabling.  FVC of 65- to 74-percent predicted; or, DLCO (SB) 
of 56- to 65-percent predicted, is rated 30 percent 
disabling.  FVC of 50- to 64-percent predicted; or, DLCO (SB) 
of 40- to 55-percent predicted; or, maximum exercise capacity 
of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, is rated 60 percent disabling.  
FVC less than 50 percent of predicted value; or, DLCO (SB) 
less than 40-percent predicted; or, maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; or, cor pulmonale (right heart 
failure) or pulmonary hypertension; or, requires outpatient 
oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 
4.97.

Upon consideration of the evidence outlined above, the Board 
finds that throughout the appeal period the Veteran's 
service-connected pleural fibrosis due to asbestos exposure 
has been manifested by progressively worsening symptoms 
including chronic cough, increasing shortness of breath, and 
dyspnea on exertion.  DLCO (SB) was 59.1 percent predicted at 
the July 2003 VA examination, and the examiner specifically 
noted that DLCO (SB) was moderately decreased and had 
worsened since June 2002.  This value for DLCO (SB) supports 
a 30 percent rating under Diagnostic Code 6845 or Diagnostic 
Code 6833.  In this regard, a DCLO (SB) value of 56- to 65-
percent predicted warrants a 30 percent rating under either 
of those diagnostic codes.  Although there was later 
improvement in the DLCO (SB) value to 66.3 percent predicted, 
this is only slightly higher than 65-percent predicted, which 
qualifies for a 30 percent rating.  Noting that the Veteran 
can walk no more than half a block, is fatigued by exertion 
such as shopping and household chores, and is unable to do 
yard work, and with consideration of the provisions of 
38 C.F.R. § 4.10 pertaining to effects of the disability on 
daily activities along with application of the provisions of 
38 C.F.R. § 4.7, the Board finds that the Veteran's 
disability more closely approximates the criteria for a 
30 percent rating than the currently assigned 10 percent 
rating.  Even though PFT values other than DLCO (SB) do not 
support a rating in excess of 10 percent, the Board finds 
that the progression of symptoms, to the point the physician 
who conducted the September 2008 examination said the Veteran 
got short of breath just getting up from his chair and 
walking into the examination room and needed a cane to walk, 
places the evidence in relative equipoise as to the 
assignment of rating.  Resolving all doubt in favor of the 
Veteran, the Board concludes that a 30 percent rating should 
be assigned throughout the appeal period for the Veteran's 
service-connected pleural fibrosis due to asbestos exposure.  

The Board has considered whether the criteria for a rating 
higher than 30 percent have been met for any portion of the 
appeal period under any of the potentially applicable rating 
criteria.  As to Diagnostic Codes 6845 and 6833, at no time 
during the rating period have results of pulmonary function 
tests met or approximated values of FEV-1 of 40 to 55-percent 
predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 
55-percent predicted, or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit), so as to warrant 
a 60 percent  rating under Diagnostic Code 6845 for pleural 
fibrosis.  Further, at no time during the rating period have 
results of pulmonary function tests met or approximated 
values of FVC of 50- to 64-percent predicted, DLCO (SB) of 
40- to 55-percent predicted, or maximum oxygen consumption of 
15 to 20 ml/kg/min with cardiorespiratory limitation, so as 
to warrant a 60 percent rating under Diagnostic Code 6833 for 
asbestosis.  Examiners have specifically noted there is no 
associated heart disability, pulmonary hypertension, or 
requirement for oxygen therapy, and the Veteran has denied 
any episode of acute respiratory failure.  

The Board further notes that the evidence outlined above 
shows that the Veteran requires the use of a CPAP machine for 
sleep apnea diagnosed in 2003.  Although the rating criteria 
for sleep apnea found under Diagnostic Code 6847 state that a 
50 percent rating may be assigned when sleep apnea requires a 
the use of a breathing assistance device such as a CPAP 
machine, service connection is not in effect for sleep apnea.  
Further, no health care provider has identified sleep apnea 
as a symptom of the Veteran's service-connected pleural 
fibrosis due to asbestos, and Diagnostic Code 6847 does not 
apply to this case.  

Accordingly, the weight of the evidence supports the 
assignment of a 30 percent schedular evaluation as rated 
under Diagnostic Code 6845 for the entirety of the appeal 
period. 

The Board has also considered whether an extra-schedular 
evaluation is warranted in this case in light of the 
Veteran's reports of limitation of physical activities due to 
his lung condition.  In a recent case, the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  Ratings have been assigned, both by the RO and in 
this decision by the Board, that contemplate the disability 
and symptomatology of the manifestations of the Veteran's 
disability resulting from pleural fibrosis due to asbestos 
exposure.  There are no manifestations of the Veteran's lung 
disorder that have not been assigned an adequate evaluation 
based on evidence showing the symptomatology and/or 
disability.  The Board therefore concludes that no referral 
for extraschedular consideration is required and no further 
analysis is in order.  


ORDER

Service connection for PTSD is granted.  

A 30 percent rating is granted for the Veteran's pleural 
fibrosis due to asbestos exposure in accordance with the law 
and regulations pertaining to the payment of monetary 
benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


